DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 07/20/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0087983 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021 and 07/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
claim 1, line 16 on page 1, “whrein” has been amended to read as – wherein --.
 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kief (US 2011/0317052) teaches a time delay integration (TDI) sensor (22) that comprises a sequence of cells (42, 44, 42, 44) numbered 1 to N. The TDI sensor is configured for transferring a charge from the cell numbered 1 via the cells numbered 2 to N-1 to the cell numbered N. Each cell (42; 44) in the sequence of cells is either sensitive or insensitive in the sense that when the TDI sensor (22) is evenly illuminated by light (46) incident on any of the insensitive cells (44) is at most 90% of the intensity of the light (46) incident on any of the sensitive cells (42). The sequence of cells (42, 44, 42, 44) comprises, in this order: a first sensitive cell (42), at least one insensitive cell (44), and a second sensitive cell (42). The TDI sensor comprises an opaque element which is opaque at least for light having the first spectrum, the opaque element masking at least one of the insensitive cells but none of the sensitive cells. The opaque element may be reflective or absorbing, or a combination of both (Figs. 1-5, abstract and par. [0049]).
Fujita (US 2014/0184847) teaches a TDI sensor that includes: a light receiving unit including pixel rows each having a plurality of image capturing elements arranged in a first direction and generating and holding electric charges corresponding to respective exposure amounts, and electric charge holding rows each having a plurality of electric charge holding sections having only a function of holding the electric charges and arranged in the first direction 
Barbier et al. (US 2021/0168320) teaches TDI image sensors for the observation of one and the same image strip by multiple rows of pixels in succession with summation of the electric charge generated by an image point, for a row duration (T.sub.L ), in the pixels of the same rank of the various rows. According to the invention, the pixels are subdivided, in the direction of movement, into at least two adjacent portions (SUBa.sub.i,j, SUBb.sub.i,j), each portion comprising at least one charge storage area that is independent of the storage areas of the other portion while allowing a transfer of charge from the first portion to the second, one of the portions (SUBa.sub.i,j) being masked against light and the other portion (SUBb.sub.i,j) not being masked. The unmasked portion comprises a charge removal structure which is activated at a variable moment in time defining a start of actual integration that is independent of the start of a period of observing the image strip. It is thus possible to define a time of exposure to light T.sub.INT that does not depend on the relative speed of movement of the sensor and of the image, unlike the typical charge-coupled TDI sensors in which the duration of exposure is equal to the row period T.sub.L (linked to the speed of movement). See Figs. 1-4 and par. [0029]-[0032], [0051]-[0074].
claim 1 that includes “the scan controller is configured to: control the exposed line sensor to receive charges by generating the line control signal based on a line trigger signal generated in accordance with a moving speed of a scan object and received from an outside of the scan controller, and control the blocked line sensor to receive charges from the exposed line sensor by generating the exposure control signal when a preset time elapses after the line control signal is generated.”  The prior art of record also fails to teach or suggest the combination of all limitations of independent claim 8 that includes “a scan controller configured to generate an exposure control signal based on a line trigger signal and to control movement of charges in the plurality of line sensors based on the line trigger signal and the exposure control signal, wherein the scan controller is configured to: control the exposed part to receive charges in response to a line trigger signal generated in accordance with a moving speed of a scan object and received from an outside of the scan controller, and control the blocked part to receive charges from the exposed part by generating the exposure control signal when the line trigger signal is generated and a preset time elapses.”  The prior art of record also fails to teach or suggest the combination of all limitations of independent claim 16 that includes “a setting step of setting an exposure time in a register of a scan controller with respect to the TDI image sensor in which the light mask is positioned in the plurality of line sensors; and a control step of controlling light to be incident on line sensors, on which incidence of light is not blocked by the light mask, for only the exposure time, wherein the control step comprises: controlling the odd-numbered line sensor to receive charges by generating a line control signal based on a line trigger signal received in accordance with a moving speed of a scan object, and controlling the even-numbered line sensor to receive charges from the odd-numbered line sensor by generating an exposure control signal when a preset time elapses after the line control signal is generated.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/NHAN T TRAN/Primary Examiner, Art Unit 2697